UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments101.9% Rate (%) Date Amount ($) Value ($) Alabama2.2% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/16/09 6,000,000 6,000,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.89 9/7/09 12,500,000 a,b 12,500,000 Arizona2.1% Phoenix Improvement Corporation, Wastewater System Revenue, CP (LOC; Bank of America) 0.40 9/14/09 7,000,000 7,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.57 9/17/09 5,000,000 5,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.45 9/21/09 5,000,000 5,000,000 California.6% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 5,000,000 5,000,000 Colorado3.8% Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 2.50 9/7/09 5,800,000 a 5,800,000 Colorado Housing Finance Authority, SFMR (Liquidity Facility; FHLB) 0.40 9/7/09 12,500,000 a 12,500,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.70 9/7/09 13,000,000 a 13,000,000 Connecticut.6% New Haven, GO Notes, BAN 1.25 2/15/10 5,000,000 5,008,973 Delaware.5% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 2.75 9/7/09 4,490,000 a 4,490,000 District of Columbia3.3% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.27 9/7/09 9,205,000 a,b 9,205,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.43 12/9/09 10,000,000 10,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.38 9/7/09 8,000,000 a 8,000,000 Florida9.5% Brevard County Health Facilities Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group - Courtenay Springs Village) (LOC; KBC Bank) 0.28 9/7/09 6,400,000 a 6,400,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 10,000,000 a,b 10,000,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.36 9/7/09 11,055,000 a 11,055,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.45 9/10/09 10,000,000 10,000,000 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 0.85 9/2/09 15,000,000 15,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 1.30 9/7/09 5,000,000 a 5,000,000 Miami-Dade County Educational Facilities Authority, Revenue (Florida International University Foundation Project) (LOC; SunTrust Bank) 1.40 9/7/09 8,820,000 a 8,820,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 1.85 9/7/09 11,900,000 a 11,900,000 Georgia9.3% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 1.65 9/7/09 15,000,000 a 15,000,000 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 1.40 9/7/09 15,000,000 a 15,000,000 Floyd County Development Authority, Revenue (Berry College Project) (LOC; SunTrust Bank) 1.40 9/7/09 11,000,000 a 11,000,000 Fulton County, General Fund TAN 1.00 12/31/09 10,000,000 10,022,600 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 15,000,000 a,b 15,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.28 9/7/09 9,900,000 a 9,900,000 Illinois2.0% Chicago O'Hare International Airport, Special Facility Revenue (O'Hare Technical Center II Project) (LOC; ABN-AMRO) 0.60 9/7/09 4,000,000 a 4,000,000 Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) (LOC; Fifth Third Bank) 2.05 9/7/09 12,635,000 a 12,635,000 Indiana1.2% Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.29 9/7/09 10,000,000 a,b 10,000,000 Kansas1.4% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 2.70 9/7/09 5,425,000 a 5,425,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 0.41 9/7/09 6,000,000 a 6,000,000 Kentucky3.1% Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 1.85 9/7/09 25,700,000 a 25,700,000 Louisiana1.4% Ascension Parish, Revenue (BASF Corporation Project) 0.77 9/7/09 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 0.82 9/7/09 1,300,000 a 1,300,000 Maryland4.9% Chestertown, EDR, Refunding (Washington College Project) (LOC; RBS Citizens NA) 2.00 9/7/09 6,900,000 a 6,900,000 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.37 9/7/09 13,500,000 a 13,500,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 0.49 9/7/09 3,380,000 a 3,380,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.40 12/10/09 14,045,000 14,045,000 Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 0.49 9/7/09 3,040,000 a 3,040,000 Michigan12.0% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 10/19/09 10,000,000 10,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/2/09 22,600,000 22,600,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/3/09 7,000,000 7,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.36 9/7/09 16,200,000 a 16,200,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 0.25 9/7/09 14,900,000 a 14,900,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 0.25 9/7/09 8,700,000 a 8,700,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.75 9/7/09 9,235,000 a 9,235,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 0.75 9/7/09 10,000,000 a 10,000,000 Minnesota1.7% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.33 9/7/09 14,135,000 a 14,135,000 Missouri1.7% Missouri Board of Public Buildings, State Building Special Obligation Bonds, Refunding 5.50 12/1/09 2,925,000 2,962,186 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.40 9/3/09 6,481,000 6,481,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.30 10/2/09 5,000,000 5,000,000 Nebraska1.8% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.44 9/7/09 15,000,000 a,b 15,000,000 Nevada1.9% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.45 10/15/09 16,000,000 16,000,000 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 2.00 9/7/09 7,000,000 a 7,000,000 New Jersey5.4% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.55 9/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 20,000,000 a 20,000,000 New York3.0% Metropolitan Transportation Authority, RAN 2.00 12/31/09 10,000,000 10,053,059 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.17 9/7/09 15,000,000 a 15,000,000 North Carolina1.4% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.27 9/7/09 4,865,000 a,b 4,865,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.55 9/7/09 3,800,000 a 3,800,000 Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 0.58 9/7/09 3,055,000 a 3,055,000 North Dakota.9% Mercer County, PCR, CP (Basin Electric Power Cooperative) 0.40 9/24/09 7,500,000 7,500,000 Ohio1.5% Lima, HR (Lima Memorial Hospital Project) (LOC; Bank One) 0.27 9/7/09 1,900,000 a 1,900,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.15 9/2/09 10,000,000 10,000,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 0.77 9/7/09 595,000 a 595,000 Pennsylvania2.9% Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.43 9/7/09 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 9/7/09 1,900,000 a 1,900,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 0.60 9/7/09 6,900,000 a 6,900,000 South Carolina.9% Charleston County School District, GO Notes, TAN 2.00 4/1/10 7,000,000 7,063,662 Tennessee1.1% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.50 9/7/09 9,380,000 a 9,380,000 Texas7.9% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 4,195,000 a,b 4,195,000 Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 0.40 11/10/09 700,000 700,000 Harris County, GO Notes, TAN 1.50 2/25/10 5,000,000 5,026,585 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 12/10/09 20,000,000 20,000,000 Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 0.42 9/7/09 2,900,000 a 2,900,000 Port of Port Arthur Navigation District of Jefferson County, Revenue, CP (BASF AG) 0.75 9/9/09 5,000,000 5,000,000 San Antonio, Electric and Gas Systems Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.40 12/7/09 10,000,000 10,000,000 Texas, TRAN 2.50 8/31/10 5,000,000 c 5,102,250 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 9/7/09 4,915,000 a 4,915,000 University of Texas System Board of Regents, Financing System Revenue 0.18 9/7/09 7,100,000 a 7,100,000 Utah1.9% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility: Bank of America and Bank of Nova Scotia) 0.40 11/18/09 8,000,000 8,000,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.50 10/1/09 7,515,000 7,515,000 Virginia3.3% Fredericksburg Economic Development Authority, Revenue (Student Housing and Economic Development Project-Eagle Village I) (LOC; Bank of America) 0.32 9/7/09 15,000,000 a 15,000,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.28 9/7/09 1,000,000 a 1,000,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.28 9/7/09 11,550,000 a 11,550,000 Washington1.3% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.80 9/1/09 10,600,000 a 10,600,000 West Virginia.3% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.49 9/7/09 2,800,000 a 2,800,000 Wisconsin1.3% Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 0.52 9/7/09 3,825,000 a 3,825,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 7,000,000 7,003,617 Wyoming3.0% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.36 9/7/09 25,000,000 a 25,000,000 Total Investments (cost $842,983,932) 101.9% Liabilities, Less Cash and Receivables (1.9%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $80,765,000 or 9.8% of net assets. c Purchased on a delayed delivery basis. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 842,983,932 Level 3 - Significant Unobservable Inputs - Total 842,983,932 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
